 In the Matter of A. H. BULL : STEAMSHIP COMPANY AND BALTIMORE.INSULAR LINE, INC.andUNITED STATES MERCHANT MARINE OFFICERSASSOCIATION, INC., FEDERAL LABOR UNION #22745, A. F. OF L.In the Matter of A. H. BULL STEAMSHIP COMPANY AND BALTIMORE-INSULAR LINE, INC.andUNITED LICENSED OFFICERS OF THE UNITEDSTATES OF AMERICA, UNITED STATES MERCHANT MARINE OFFICERSASSOCIATION, NATIONAL MARINE ENGINEERS BENEFICIAL ASSOCIA-TION,, AND NATIONAL ORGANIZATION OF MASTERS, MATES' & PILOTS OFAMERICACases Nos. R-2885 and RE-28, respectively.Decided October 13,1941Jurisdiction:marine shipping industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord petitioner recognition because of contract with rivalunion and requested in view of conflicting claims of rival representatives thatBoard "certify the proper bargaining agent" ; existing contract which has beenin existence for more, than one year held no bar to a determination of repre-sentatives ; Company directed to afford equal treatment to the agents of.allthree labor organizations involved either by denying or granting equal numberof passes to all three organizations from the date of service of Decision andDirection of Elections upon the parties until the completion of the voting there-under ; elections necessary.UnitsAppropriate for Collective Bargaining:separate units comprising all-licensed deck officers, including masters and mates ; and all licensed engineers.Mr. John PenelloandMr. L. M. Levin,for the Board.Mr. A. V. Ch,erbonnierandMr. Robert A. Lilly,of New York City,for the Company.Mr. O. L. Pont f oyandMr. 7'. II. Gato,of Baltimore, Md., for theU. L. O.Mr. S. J. Hoganand-Mr.Edward P. Trainor,of New York City,for the M. E. B. A.Mr. Joseph A. PadwaybyMr. Robert A. WilsonandMr. MurrayMac Nabb,of Washington, D. C., for the M. M: O. A.Mr. Ralph S. Clifford,of counsel to the Board.36 N. L. R. B.,No.14..99 100DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 10, 1941, United States Merchant Marine Officers Associa-tion, Inc., Federal Labor Union #22745, herein called the M. M. O. A.,1filed with the Regional Director for the Fifth Region (Baltimore,Maryland), a petition and on July 18, 1941, an amended petition alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of A. H. Bull Steamship Company 2 andBaltimore-Insular Line, Inc., New York City, herein jointly calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to. Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On July 1, 1941, theCompany filed a similar petition with the Regional Director for theSecond Region (New YorkCity).On July 23, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 10 (c) (3), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered the case in the Second Region transferred to the Fifth Region.On July 25, 1941, the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of said Rules and Regulations, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice, and, act-ing pursuant to Article III, Section 10 (c) (2) of said Rules and Regu-lations, ordered that the cases be consolidated.On August 4, 1941, the Acting Regional Director issued a notice ofhearing, copies of which were duly served upon the' Company andthe M. M. O. A., and also upon United Licensed Officers of the UnitedStates of America,3 herein called 'the U. L. 0., and National MarineEngineers Beneficial Association, affiliated with the Congress of In-dustrial Organizations, herein called the M. E. B. A., labor organi-zations claiming to represent employees directly affected by theinvestigation.41Incorrectly designated in the notice of hearing as "U. S. Merchant Marine OfficersAssociation."2 Incorrectly designated in the notice ofhearingas "A. H. Bull Steamship Co."3 Incorrectly designated in the notice of hearing as "United Licensed Officers ofthe U. S. A."4Notice of hearing was also served upon the National Organization of Masters, Mates& Pilots, affiliated with the American Federation of Labor.This organization, however,did not appear or take any part in this proceeding.The record discloses that an agentof the Board was notified by a representative of the National Organization of Masters.Mates & Pilots that the said organization had no interest in the proceeding. A.H. BULL STEAMSHIP COMPANY101Pursuant to notice, a hearing was held on August 11 and 12, 1941, atBaltimore, Maryland, before J. J. Fitzpatrick, the Trial. Examiner-duly designated by the Chief Trial Examiner.The Board, the Com-pany, the U. L. 0., the M. M. O. A., and the M. E. B. A., were repre-sented by counsel or other representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Pursuant to requests granted by theBoard, briefs were filed by the M. E. B. A. and the M. M. O. A. onAugust 16 and 28, 1941, respectively, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYA. H. Bull Steariiship Company and Baltimore-Insular Line, Inc.,New York City, are engaged in the General shipping business, carry-ing passengers and merchandise for hire in interstate and foreigncommerce.The two lines are operated as a single enterprise, havingthe same operating manager. The Company admits that it is engagedin interstate and foreign commerce within the meaning of the Act.We find that the Company is engaged in trade, traffic, transportation,and commerce among the several States and that its licensed per-sonnel, including both licensed deck officers and licensed engineers,are directly engaged in such trade, traffic, transportation, andcommerce.II.THE ORGANIZATIONS INVOLVEDUnited States Merchant Marine Officers Association, Inc., FederalLabor Union #22745, affiliated with the American Federation ofLabor, is a labor organization admitting to membership all licensedofficers employed by the Company.United Licensed Officers of the United States of America, unaffil-iated, is a labor organization admitting to membership all licensedofficers employed by the Company.NationalMarine Engineers Beneficial Association, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting tomembership licensed engineers employed by theCompany. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEQUESTION CONCERNING REPRESENTATIONThe M. M. 0. A., claiming to represent a majority of the Com-pany's employees, has requested the Company to bargain with it.The Company contends, however, that it* "can only deal with theU. L. 0." because of a closed-shop agreement with that organization,but that it wishes the Board "to certify the proper bargainingagent".in view of the conflicting claims of membership of the labor organi-zations involved herein.The U. L. 0. claims that the existing closed-shop contract betweenitself and the Company, covering the licensed personnel of the Com-pany, constitutes a bar to this proceeding.During thehearing,counsel for the Board introduced a copy'of this agreement into evi-dence, but stated that he could not "swear" that it was a conformedcopy.No other copy of this agreement was. introduced into evidenceby any of the parties, nor was it established during the hearingwhether the document introduced by counsel for theBoard was a trueand correct copy of the contract.The copy of the contract introducedinto evidence indicated that the agreement was executed on July 20,1940.No expiration date is provided in the body.of the copy of thecontract.There is, however, a copy of a supplementalagreementdated March 17, 1941, attached to the copy of the contract introducedinto evidence which provides,inter alia,that the contract "shall be andhereby is extended until September 30, 1941."In view of the factthat this contract has now expired and the petitions were filed shortlybefore its expiration date, we find that it constitutes no bar to thisproceeding.5From a report prepared by the ActingRegionalDirectorit appearsthat both the M. M. 0. A. and the M. E. B. A. represent a substan-tial" number of employees of the Company in the unit each claimsto be appropriate.°The U. L. 0. did not submit evidence of repre-6 SeeMatterof Black Diamond Steamship CorporationandMarine Engineers BeneficialAssociation Local No.33,2 N. L. It. B.241;Matter of Atlantic Footwear Company, inc.andUnitedShoeWorkers of America of theC. I.0., 5 N.L. R. B. 252;Matter of Ship-owners'Association of the Pacific Coast,et at.andInternational Longshoremen's andWarehousemen's Union,DistrictNo. 1, 7 N.L.It. B. 1002;Matter of H. Cohen & Co., Inc.andSteelWorkers Organizing Committee,Local No. 2237, affiliated with the C. I. 0.,30 N. L.. R. B., No. 4.e The Acting Regional Director's report discloses that the M.M. 0. A. submitted 86application cards dated as follows : 17 in April, 43 in May, 10 in June,13 in July,and 2 in August1941,and 1 undated.All of the86 signaturesaffixed tothe cardsappear to be genuine signatures and are the names of persons whose names are on theCompany's pay roll ofJuly 1, 1941.The unit proposed by the Al. M. O. A. includesapproximately 294,employees.-At the hearing 6 additional cards were submitted by theM. M. 0. A. The Al.E. B. A. submitted 30 authorization cards dated as follows : 5 inApril,1 in May, 8 in June,8 in July, and 8 in August of 1941,and 1 undated.All the30 signatures affixed to the cards appear to be genuine and are the names of personswhose names are on the Company's pay roll of July 1, 1941.The unit proposed by theM. E. B. A. includes approximately 146 employees. A.H.' BULB STEAMSHIP COMPANY,103sentation, relying. upon'the existing contract between- itself and theCompany.We find that, a question has arisen concerning the representationof employees of the Company and that such question tends to -leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.-IV.THE APPROPRIATE UNITThe Company and the Al. M. 0; A. contend that the appropriateunit should consist of all licensed officers, which includes the masters,mates, andengineers, employed on the Company's ships.Althoughthe position of the U. L. 0. with respect to the.appropriate unit isnot clearly disclosed by. the record, the closed-shop contract betweenthe U. L. 0. and the Company, above mentioned,' covers all licensedofficers.The M. E. B. A: contends that the licensed engineers em-ployed on the Company's ships constitute a separate appropriatebargaining unit.The record shows that the responsibilities and duties of licenseddeck officers differ in kind from those of the licensed engineers.Deck officers navigate the ship,, stand deck watches, and are in generalcommand of the ship, while the licensed engineers are responsiblefor the operations and maintenance of the engines and boilers ofthe ship.While both licensed deck officers and licensed engineersmust pass examinations given by the Steamboat Inspection Service,the substance of the examinations and experience required differsgreatly,due to the difference in respective duties.'We have'repeatedly held, in the light of the difference in qualifications,responsibilities,, and duties between the licensed deck officers andlicensed engineers, that each constitutes a separate appropriate unit.,,We see no reason for departing from this holding herein.-We find, accordingly, that 'all licensed deck officers employed bythe Company, including masters and mates, constitute a unit appro-1 See R.S.4131; U. S. C. Title 46 § 221;R. S. § 4439;U. S. C. Title46 § 226;R. S. § 4440 ; U. S. C. Title46 § 228;as to qualifications for serviceas a licensed deckofficer, and229, as to minimum requirements forlicensedengineers.8See Matterof InternationalMercantileMarine Company etal andInternational Unionof Operating Engineers, Local No.3, 1 N. L. R. B. 384;Matterof LykesBrothers Steam-ship Company,Inc., et at.andNationalMarine Engineers BeneficialAssociation,et at.,2 N: L. R.B. 102;Matter ofBlack Diamond Steamship CorporationandMarineEngineersBeneficialAssociation, Local No.33, 2 N.L. R. B. 241;Matter ofPanama Railroad, Com-panyandMarine Engineers BeneficialAssociation,2 N.L.R.B. 290;Matter of GraceLine Inc.,et al.andNationalMarine Engineers Beneficial Association,Local.No.33,2N. L. R.B. 369;Matter of Tide-WaterAssociationOil CompanyandUnited LicensedOfficers of theU. S. A.etc., 9 N. L. R. B. 823;Matter ofCities Service Oil Companyand'United Licensed Officers ofthe U. S.A., 10 N. L. R. B.-954 ;Matterof The Texas CompanyandTexasTankers OfficersAssociation,23 N. L. R. B., No. 110;Matterof United StatesLines CompanyandNational Organization of Masters,Mates & Pilots,etc.,28 N.L. R.-B.,No. 135. 104DECISIONSOF NATIONAL - LABOR-RELATIONS BOARDpriate for the purposes of collective bargaining.We also find that,all licensed engineers employed by the Company constitute a unitappropriate for the purposes of collective bargaining, and that saidunits will insure to such employees of the Company the full benefit,-of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-.:sentation of the Company's employees can best be resolved by means.of elections by secret ballot.We shall direct that such elections beheld.The M. M. 0. A. and the M. E. B. A. request that each be issued.two passes to go on' board the Company's vessels.The record dis-,closes that at the present time there are four passes outstanding, allfour of which are held by the U. L. 0. The Company does not wishto issue any passes to the M. M. 0. A. and the M. E. B. A. anddesires to withdraw the passes now held by. the U. L. 0., in the,event an election is ordered by the Board.We are of the opinionthat in' order for the elections to reflect the true desires of the em-ployees, the Company must afford equal treatment to the agents ofall three labor organizations, either by denying passes to the U. L. 0.as well as to the M. M. 0. A. and M. E. B. A., or by granting anequal number of passes to all three organizations from the date of:service of this Decision and Direction of Elections upon the partiesuntil the completion of the voting thereunder.9The Company requests an immediate election, the M. M. 0. A.requests that a reasonable time be granted before the election, and theM. E. B. A. requests that one month be granted before an election.We shall direct that elections on the Company's ships shall be con--ducted as soon as possible under the direction and supervision ofthe Regional Director for the Fifth Region, who shall determine, in.his discretion, the exact time and place and procedure for postingnotices of election and for balloting on each ship, provided, however,that each ship shall be posted with a notice of election, a sampleballot, a list of employees. eligible to vote, and a notice of time andplace where balloting will be conducted, at some port of call priorto the port where balloting is to be conducted, or, in the event thata ship is to be posted and voted in the same port without an inter-vening trip, at least 24 hours before balloting is conducted.10'° SeeMatter of Isthmian Steamship CompanyandMarine Engineers'BeneficialAsso-ciation,19 N. L. R. B. 16."Hatter of United Staten Lines CompanyandNational Organization Masters, Matesc6Pilots, etc.,28 N. L. R.B.,No. 135. A.H:BULL STEAMSHIP COMPANY:105'The Company and the M. M. O. A. desire eligibility tobe deter-mined on the basis of the pay roll of July 1, 1941, because that payrollwas submitted to the Acting Regional Director during the in-vestigation.The Al. E. B. A. contends that. eligibility should befixed by the pay roll next preceding the Direction of Elections.Weshall direct that eligibility to vote in the elections shall be determinedon the basis of the pay-roll period last preceding the date of this.Direction of Elections.On July 1, 1941, there were approximately 24 licensed masters andmates and 28 licensed engineers on sick leave, leave of absence, orvacation.Both the M. M. O. A. and the M. E. B. A. desire that em-ployees on sick leave and leave of absence should not be allowed tovote.In addition, the M. E. B. A. desires that employees on vaca-tionshould not be allowed to vote.The M. M. O. A. on the otherhand, contends that such employees should be allowed to vote. Inaccordance with our usual practice, we shall include among thoseeligibleto vote employees who did not work during the pay-rollperiod last preceding the date of this Directionof Elections becausethey wereill oron vacation and employees who were then temporarilylaid off,11 subject to such other limitations and additionsas are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS or LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. H Bull Steamship Company and Balti-more-Insular Line, Inc., New York City, within the meaning of.Section 9 (c) and Section 2 (6) and (7) of the Act.2.All licensed deck officers employed by the Company, includingmasters and mates, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All licensed engineers employed by the Company constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National!Labor Relations Board by Section 9 (c) of the National Labor Rela--tionAct and pursuant to Article III, Section 8, of National;n SeeMatter of The Texas CompanyandTexas Tanker Officers, Association, 23;N. L. R. B., No. 110. 106DECISIONS OF NATIONAL.Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith A.H. Bull Steamship Company and Baltimore-Insular Line,Inc.,NewYork City,elections by secret ballot shall be conducted assoon as convenient and begininng as promptly as practicable afterthe date of,thisDirection in conformity with the instructions setforth in Section V above, for the conduct of the elections,under the,direction and supervision of the Regional Director for the Fifth-Region,acting in this matter as agent for the National Labor Rela-tions Board,and subject to Article III, Section 9, of said Rules andRegulations,among the employees of A. H.Bull Steamship Company,and Baltimore-Insular Line, Inc., within the twogroups describedbelow, who were employed on the vessels operated by A. H. Bull,Steampship Company and Baltimore-Insular Line, Inc., during thepay-roll period last preceding the date of this Direction of Elections,including those who,did not work during such period because they-were ill or on vacation or in the active military service or training of:theUnited-.States or temporarily laid off, but excluding those whohave since quit or been discharged for cause:(a) all licensed deck,officersemployed by the Company,-including masters and mates, todetermine whether they desire to be represented for the purposes ofcollective bargaining by United States Merchant Marine OfficersAssociation,Inc.,Federal Labor Union#22745, affiliated with theA. F. of L., or by United Licensed Officers.of the United Statesof America,unaffiliated,or by neither;(b) all licensed engineersemployed by the Company to determine whether they desire to berepresented for the,purposes of collective bargaining by UnitedStatesMerchant Marine Officers Association,Inc.,Federal LaborUnion #22745, affiliated with the A. F. of L., by United LicensedOfficers of the United States of America, unaffiliated,by NationalMarine Engineers Beneficial Association,affiliated with the Congressof Industrial Organizations,or by none of these three organizations.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.